DETAILED ACTION
Status of the Claims 
Currently, claims 18-25 and 32-39 are pending and under current examination.
Applicants' amendments and remarks filed on 06/30/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-25 and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013) in view of Accord (Vancomycin Powder for Infusion 02/2013), Yuan (CN1857716), Ulrich et al. (United States Patent Publication 2003/0032600) and Lord et al. (United States Patent Publication 2014/0079777).
Claim 18 is to a non-sterile stable liquid formulation formulated for oral administration, consisting of: (a) a buffering agent, wherein the buffering agent is selected from the group consisting of citric acid, sodium citrate, sodium tartarate, 
Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], [0030], [0048] and Examples 1-8. Palepu et al. teach compositions containing vancomycin, propylene glycol (as a polar solvent) and lactic acid, see abstract. The composition is adjusted with a pH adjuster from a pH of about 3 to about 8, with buffering agents including citric acid, see abstract and claim 1 and 8. The liquid formulations have long-term storage stability and a pH range from about 4-6, see paragraphs [0003] and [0007]. Given Palepu discloses dissolving in liquid solutions, the vancomycin would necessarily be homogeneous. The formulation is stable for at least 12 months or at least 24 months, and is formulated in water, see abstract, paragraph [0007], [0018], and entire document. A pH of about 4-6 renders obvious from about 2.5-4.5 and the liquid solutions of Palepu contain water therefore would necessarily have a 
Palepu suggests injectable formulations and does not expressly teach oral vancomycin hydrochloride forms. 
However, Accord discloses that vancomycin hydrochloride can be reconstituted in vials for both injectable forms or orally by reconstitution of the vancomycin in water with common flavoring formulations. The oral dosage form is most effective in treating C. difficile pseudomembranous colitis versus the injectable formulations. 
It would have been prima facie obvious before the time of filing to provide Palepu’s injectable formulation in oral dosage form with the motivation of providing dosage forms which are more effective in treating C. difficile induces pseudomembranous colitis which cannot effectively be treated by injectable formulations. 
There would have been a reasonable expectation of success because Palepu discloses injectable vancomycin hydrochloride and Accord teaches that vancomycin hydrochloride can be reconstituted for injectable or oral form depending on the condition to be treated. 
Palepu teaches that the stabilizer compound includes lactic acid but does not teach that the stabilizer can be citric acid (see paragraph 0024). 
However, Yuan teaches that vancomycin liquid formulations can comprise citric acid as a stabilizing agent for the vancomycin hydrochloride which is reconstituted in water, see abstract, page 2-3, claims 1 and 3. 
prima facie obvious to substitute the lactic acid stabilizing agent of Palepu for citric acid as citric acid has been shown in the art to impart stability to vancomycin hydrochloride solutions. 
Palepu does not expressly teach that the composition has a sweetener, flavoring agent or dye, about 0.12% w/v citric acid anhydrous, from 0.02-0.08%w/v of sodium benzoate, and from 0.1-0.3% w/v sweetener, and berry flavor as the flavoring agent. 
However, Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as berry present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
Although Ulrich discloses antimicrobial agents which are bitter are taste masked, Ulrich does not teach vancomycin hydrochloride, however Lord disclose that Vancomycin and its salt forms have a bitter taste, see paragraph [0032]. 
prima facie obvious before the time of filing to provide the modified Palepu’s vancomycin hydrochloride solution with a liquid taste masking formulation that comprises sweetener, flavoring agent or dye, with citric acid buffer/stabilizer at about .12% w/v, sucralose sweetener at 0.2% w/v, berry flavoring agent at about .05% w/v, and sodium benzoate preservative at about 0.1% w/v. 
A person of ordinary skill in the art would have been motivated to do so in view of Ulrich which discloses that orally administered active pharmaceutical agents can be taste masked due to their bitter taste with formulations which comprise art recognized buffers, sweetener, flavoring agent, preservative and dye. Therefore, since Vancomycin hydrochloride is an art recognized bitter drug one would have been motivated to use the taste mask solutions of Ulrich in amounts disclosed by Ulrich to enhance the taste of vancomycin hydrochloride. With regards to claims 19-20,24,34 and 36-37, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
There would have been a reasonable expectation of success particularly as Ulrich discloses its formulations are suitable to mask bitter tasting drugs and vancomycin is known to have a bitter taste and the modified Palepu is to oral vancomycin hydrochloride formulations which contain water, preservative, vancomycin hydrochloride, and propylene glycol with citric acid in the alternative to lactic acid. Examiner further notes that citric acid is an art recognized flavoring agent, buffer and 

Response to Remarks
Applicants have amended to remove calcium lactate from the list of buffers. Applicants argue that Palepu discloses lactic acid or lactate salts and is thus distinguished from the instant claims. Applicants argue that the skilled artisan would not substitute the lactic acid of Palepu with citric acid. 
Examiner respectfully disagrees and notes that it would have been obvious to replace the lactic acid in Palepu for citric acid given both are added to stabilize vancomycin formulations. Lactic acid is taught in Palepu to impart stability to vancomycin solutions and citric acid has been shown in the art (Yuan) to impart stability to vancomycin solutions. Examiner notes that although claim 1 removed calcium lactate, the rejection is not based on substituting lactate as Palepu teaches lactic acid in the alternative to lactate salts. Furthermore, claim 1 still recites calcium salts in which this genus still includes the species of calcium lactate. 
Applicants argue that the purpose of the Yuan reference is to provide stable Lyphocin injectable powder formulations whereas in contrast to Palepu describes the production of stable liquid formulations of vancomycin which require the use of a glycol and lactic acid or lactate salt and there is no suggestion that lactic acid could be replaced by citric acid to maintain the stability. There is no suggestion in Yuan that citric acid, glycine or glutamine could be added to a formulation for vancomycin and glycol to maintain stability. Applicants argue that the skilled artisan has no scientific basis to 
Examiner respectfully disagrees and notes that that the stabilizer agent in Yuan is added with the vancomycin hydrochloride and water and thus forms an aqueous solution with vancomycin present, see embodiments 2-3, 5, and Table 3. Example at Table 8 shows injectable liquids under long term stability conditions. It is further noted that like the Yuan reference, Palepu reconstitutes vancomycin in solution (see paragraph [0047] and [0079] of Palepu). Applicants argue there is no scientific basis to substitute lactic acid with citric acid, however these are both art recognized as stabilizers for vancomycin and therefore there is no evidence that the citric acid would not function to stabilize vancomycin formulations. The substitution of one stabilizer for another yields predictable results because both citric acid and lactic acid are recognized for enhancing stability of vancomycin formulations.  
Applicants argue with regards to Ulrich or Lord provides a teaching that lactic acid should be replaced with citric acid in a stabilized liquid glycol vancomycin formulation. 
Applicant’s remarks are considered unpersuasive because neither Ulrich nor Lord are cited for the teachings of citric or lactic acid. Rather Lord teaches that vancomycin hydrochloride has a bitter taste and Ulrich rectifies the deficiency in Palepu for including a sweetening agent, flavoring agent or dye. It is further noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With regards to the Double Patenting rejections, the Examiner acknowledges the Terminal Disclaimers filed 06/30/2011, and therefore the Double Patenting rejections have been withdrawn. 
Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619